DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities: body of the claim reads “configured to pivotally mounting”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,895,430 (O’Conner) in view of US Patent Application Publication 2017/0281370 A1 (Duger)
	Claim 1: O’Conner, a prosthesis for leg amputation, discloses a fastening device (Fig. 3, prosthesis 30) for fastening a prosthesis socket (Fig. 3, limb socket or upper leg attaching member 32) to a prosthetic knee joint, the fastening device comprising: a distal holder (Fig. 4, distal end of bracket 64 and 62) for securing to the bottom part (Fig. 3, lower leg portion 60) or to a lower-leg tube, at least one strut (Fig. 4, lower joint brackets 62 and 64) extending in a proximal direction from the holder beyond the prosthetic knee joint axis (Fig. 4); a receptacle arranged on the strut (Fig. 4, see also Col. 3, “upper end portions of the lower joint brackets slide into clevis 50 and 52), proximally with respect to the prosthetic knee joint axis, for the pivotable mounting of the prosthesis socket (Fig. 3, limb socket 32) about a socket pivot axis (See annotated Fig. 4 below, see also Col. 3, by this bracket arrangement the pivot axis between the socket member 32 and lower leg portion 60 can be established); at least one force transmission element (Fig. 3, hydraulic unit 74), offset with respect to the socket pivot axis (see Fig. 3) and fastened at a proximal bearing point (Fig. 4, sleeves 56 and 54) in order to transmit a pivoting movement of the prosthesis socket (see Col. 4, the hydraulic unit assists the lower leg portion pivot forward in a more natural swing), the force transmission element being coupled to the top part, at a distal bearing point, in such a way that a pivoting movement of the prosthesis socket about the socket pivot axis causes a pivoting movement of the top part about the prosthetic knee joint axis (see Col. 4, the hydraulic unit assists the lower leg portion pivot forward in a more natural swing).
	O’Conner is silent on a prosthetic knee with a top and bottom part that pivots about a knee joint axis, and a connection between the force transmission element and the top part of the knee joint. 
	Duger, a above-knee prosthesis, discloses a prosthetic knee joint (Fig. 1, above knee prosthesis) that has a proximal top part (Fig. 1, femur piece 1) and a distal bottom part (Fig. 1, tibia piece 4) which are mounted on each other pivotably about a prosthetic knee joint axis (Fig. 3, dotted axis shown through shoe 3).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to attach the fastening device of O’Conner to the knee prosthesis, as taught by Duger, to establish a pivot axis above the bottom area of the prosthetic socket (O’Conner).


    PNG
    media_image1.png
    1450
    995
    media_image1.png
    Greyscale

Annotated Fig. 4 of O’Conner: socket pivot axis shown by dotted line
	Claim 2:  O’Conner discloses wherein the proximal bearing point (Fig. 4, end portion 80) is arranged on the prosthesis socket, or on a lever (Fig. 5, arm 44) which is pivotable about the socket pivot axis (see annotated Fig. 4 above) and coupled to the prosthesis socket (Fig. 5, see also Col. 3, knee bracket 40 laminated to back wall of socket member 32).
	Claim 3: O’Conner discloses a bracket (Fig. 5, knee bracket 40) with a receiving device (Fig. 5, tongue portion 42) for securing the prosthesis socket to the bracket (Fig. 5, see also Col. 3, “preferably being affixed thereto by laminating the tongue portion 42 into the lateral wall portion 38 of socket member 32”), mounted on the at least one strut (Fig. 5, see also Col. 3, upper end portions of the lower joint brackets 62/64 slide into clevis 50 and 52).
	Claim 9: O’Conner discloses the force transmission element (Fig. 4, hydraulic unit 74) is mounted pivotably about the proximal bearing point (Fig. 4, sleeves 56 and 54, see also Col. 3, “The other end of the hydraulic unit is pivotally coupled to the knee bracket 40”).
	Claim 11: O’Conner discloses the holder (Fig. 4, distal end of brackets 64 and 62) can be secured releasably (Fig. 4, secured releasably via screws 72) to the bottom part (Fig. 4, lower leg chassis 70) or to a lower-leg tube.
	Claim 12: O’Conner discloses wherein the prosthesis socket (Fig. 3, socket member 32) has a distal end (Fig. 3, bottom area 36) which protrudes distally beyond the socket pivot axis (see Col. 3, “the pivot axis between the socket member 32 and lower leg portion 60 can be established above the bottom area or wall 36 of the socket member by a preselected distance such as, for example, one inch or more and preferably about 2 to 31/2 inches”).
	Claim 14: O’Conner in view of Duger discloses a fastening device (see the rejection of claim 1, above) for use at a knee joint (O’Conner, Fig. 3). Duger further discloses such a prosthetic knee joint (Fig. 1).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to use in combination, the knee joint of Duger with a fastening device, as taught by O’Conner, to properly align the knee joint axis.
	Claim 15:  O’Conner discloses a fastening device (Fig. 3, prosthesis 30) to fasten a prosthesis socket (Fig. 3, limb socket 32) to a prosthetic knee joint (Fig. 3), the fastening device comprising: a distal holder (Fig. 4, distal end of brackets 64 and 62) to secure fastening device to the bottom part (Fig. 3, lower leg portion 60) or to a lower-leg tube; at least one strut (Fig. 4, lower joint brackets 62 and 64) extending in a proximal direction from the holder beyond the prosthetic knee joint axis (Fig. 4); a receptacle arranged on the strut (Fig. 4, see also Col. 3, “upper end portions of the lower joint brackets slide into clevis 50 and 52)  proximally with respect to the prosthetic knee joint axis, the receptacle configured to pivotably mounting the prosthesis socket about a socket pivot axis (See annotated Fig. 4, see also Col. 3, by this bracket arrangement the pivot axis between the socket member 32 and lower leg portion 60 can be established); at least one force transmission element (Fig. 3, hydraulic unit 74) offset with respect to the socket pivot axis, fastened at a proximal bearing point (Fig. 3, hydraulic unit 74 fastened at sleeves 56/54), and configured to be coupled to the top part at a distal bearing point in such a way that a pivoting movement of the prosthesis socket about the socket pivot axis causes a pivoting movement of the top part about the prosthetic knee joint axis (see Col. 4, the hydraulic unit assists the lower leg portion pivot forward in a more natural swing).
	O’Conner is silent on a prosthetic knee with a top and bottom part that pivot about a knee joint axis and a connection between the force transmission element and the top port of the knee joint. 
	Duger, an above-knee prosthesis, discloses a prosthetic knee joint (Fig. 1, above knee prosthesis) that has a proximal top part (Fig. 1, femur piece 1) and a distal bottom part (Fig. 1, tibia piece 4) which are mounted on each other pivotably about a prosthetic knee joint axis (Fig. 3, dotted axis shown through shoe 3).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to attach the fastening device of O’Conner to the knee prosthesis, as taught by Duger, to establish a pivot axis above the bottom area of the prosthetic socket (O’Conner).
	Claim 16: O’Conner discloses the proximal bearing point (Fig. 3, sleeves 54/56) is configured to be arranged on the prosthesis socket or on a lever (Fig. 5, arms 44 and 46) which is pivotable about the socket pivot axis (Fig. 5, pivoted position shown) and coupled to the prosthesis socket (Fig. 5, see also Col. 3, knee bracket 40 attached to back well of socket member).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,895,430 (O’Conner) in view of US Patent Application Publication 2017/0281370 A1 (Duger) as evidenced by “Transarticular knee amputation with prosthetic leg” (Gaillard)
	Claim 13: O’Conner discloses where in the socket pivot axis is configured to be arranged in a region of a natural knee joint axis (Fig. 4, see also Col. 3, By this bracket arrangement the pivot axis between the socket member 32 and lower leg portion 60 can be established above the bottom area or wall 36 of the socket member by a preselected distance such as, for example, one inch or more and preferably about 2 to 3 1/2 inches). 
	A radiographic image from case study titled “Transacticular knee amputation with prosthetic leg” is included below to clarify the region of a natural knee joint axis following a knee disarticulation.
	
    PNG
    media_image2.png
    1024
    1024
    media_image2.png
    Greyscale

Radiograph from Gaillard: Transarticular amputation through the knee joint 

Claims 4,5,10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,895,430 (O’Conner) in view of US Patent Application Publication 2017/0281370 A1 (Duger) in view of US Patent Application Publication 2006/0173554 A1 (Slemker)
	Claim 4: O’Conner and Duger are silent on a receiving device designed as part of a pyramid adapter.   
	Slemker, a prosthetic knee joint assembly, discloses wherein the receiving device is designed as part of a pyramid adapter (Fig. 1, conventional pyramid receiver 36)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the strut of O’Conner in view of Duger with a receiving device, as taught by Slemker, to easily allow changes to prosthetic alignment.   
	Claim 5: O’Conner discloses wherein the bracket (Fig. 6, knee bracket 40) is designed as a one-arm or two-arm bracket (Fig. 6, arms 44 and 46).
	Claim 10: O’Conner and Duger are silent on a dimensionally stable end cap or a distal fastening element for coupling to the strut. 
	Slemker discloses the prosthesis socket (Fig. 1, prosthetic limb socket 12) has at least one of a dimensionally stable end cap on which the at least one proximal bearing point is formed or a distal fastening element (Fig. 1, pyramid adapter 30) arranged for coupling to the strut (Fig. 1, pyramid 30 compatible with pyramid receiver 36).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the prosthesis socket of O’Conner in view of Duger with a pyramid adapter, as taught by Slemker, to connect the socket to conventional modular components. 
	Claim 17: O’Conner discloses a bracket (Fig. 5, knee bracket 40) mounted on the at least one strut (Fig. 5, knee bracket 40 mounted to arms 44/46 via clevis 50/52). O’Conner and Duger are silent on a receiving device to secure the prosthesis socket to the bracket.  
	Slemker, discloses a receiving device (Fig. 1, conventional pyramid receiver 36) to secure the prosthesis socket (Fig. 1, prosthetic limb socket 12) to the bracket (Fig. 1, proximal segment 34). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the bracket of O’Conner in view of Duger with a receiving device, as taught by Slemker, to easily allow changes to prosthetic alignment.
	Claim 18: O’Conner and Druger are silent on the receiving device is part of a pyramid adapter.  
	Slemker discloses the receiving device is part of a pyramid adapter (Fig. 1, conventional pyramid receiver 36). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the bracket of O’Conner in view of Duger with part of a pyramid adapter, as taught by Slemker, to easily allow changes to prosthetic alignment.
	Claim 19: O’Conner discloses the bracket is a one- arm or two-arm bracket (Fig. 6, arms 44 and 46).  
Claims 6, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,895,430 (O’Conner) in view of US Patent Application Publication 2017/0281370 A1 (Duger) in view of US Patent Application Publication 2016/0287423 A1 (Ramirez) in view of US Patent Application Publication 2006/0173554 A1 (Slemker)
	Claim 6: O’Conner and Duger are silent to the distal bearing point being arranged on a carrier and a coupling device. 
	Ramirez, an artificial joint, discloses where the distal bearing point (Fig. 3 lower frontal shaft 24 and corresponding hole on second part 12) is arranged on a carrier (Fig. 3, second part 12).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify O’Conner in view of Duger with a carrier, as taught by Ramirez, to transfer pivoting motion of the force transmission element. 
	O’Conner, Duger, and Ramirez are silent on a coupling element for securing to the top part. 
	Slemker disclsoes a coupling device (Fig. 1, conventional pyramid receiver 36) for securing to the top part (Fig. 1, pyramid adapter 30)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the bracket of O’Conner in view of Duger in view of Ramirez with part of a pyramid adapter, as taught by Slemker, to easily allow changes to prosthetic alignment.
	Claim 7: O’Conner, Duger, and Ramirez are silent on the coupling device is designed as part of a pyramid adapter.  
	Slemker, a prosthetic knee joint assembly, discloses wherein the coupling device is designed as part of a pyramid adapter (Fig. 1, conventional pyramid receiver 36)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the strut of O’Conner in view of Duger with a female pyramid adapter, as taught by Slemker, to easily allow changes to prosthetic alignment.   
	Claim 20: O’Conner and Duger are silent to the distal bearing point being arranged on a carrier and a coupling device. 
	Ramirez, an artificial joint, discloses where the distal bearing point (Fig. 3 lower frontal shaft 24 and corresponding hole on second part 12) is arranged on a carrier (Fig. 3, second part 12).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify O’Conner in view of Duger with a carrier, as taught by Ramirez, to transfer pivoting motion of the force transmission element. 
	O’Conner, Duger, and Ramirez are silent on a coupling element for securing to the top part. 
	Slemker disclsoes a coupling device (Fig. 1, conventional pyramid receiver 36) for securing to the top part (Fig. 1, pyramid adapter 30)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the bracket of O’Conner in view of Duger in view of Ramirez with part of a pyramid adapter, as taught by Slemker, to easily allow changes to prosthetic alignment.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,895,430 (O’Conner) in view of US Patent Application Publication 2017/0281370 A1 (Duger) in view of US Patent Application Publication 2016/0015531 A1 (Cheng)
	Claim 8: O’Conner and Duger are silent on a bracket with two branches connected via a crosspiece. 
	Cheng, a tumble-resistant knee joint, discloses the force transmission element is designed as a bracket with two branches (Fig. 2, connection bars 217), which are arranged medially and laterally with respect to the prosthesis socket (See Fig. 7), form two proximal bearing points (Fig. 2, upper through holes 218), and are connected to each other distally via a crosspiece (Fig.2, main body 2).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the force transmitting element of O’Conner in view of Duger with a bracket with two branches connected via a crosspiece, as taught by Cheng, to constrain rotation of the axis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408.918.7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774